Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
According to the Amendment filed on 9/7/22, Claims 43, 50, 57, 59, 61-62 are amended, claims 63-65 are added.
                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



2.	Claim(s) 43-45, 47-52, 54-59, 61-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, IV.
Williamson, IV discloses a method for performing a surgical procedure, comprising: inserting a bag device through a patient opening and into a peritoneal cavity (Para. 7, 11, 16)  wherein the bag includes: a membrane 1; a single open end 7; an orifice 3 is capable of being closed (paragraph 44) (may be considered as a closed end after closing), a body between the open end and the closed end fig. 17, wherein the membrane at least partially defines the open end, the closed end, and the body fig. 17; an inflatable bag 1 with an opening at an end of the bag 6, an opening front band 7 that surrounds the end of the bag, and a pull tether 9 attached to the opening front band, wherein a proximal end of the pull tether is located outside of the patient opening fig. 17; unrolling the bag and laying the bag flat within the patient (para. 7); placing a specimen 28 within the opening of the bag figs 5-6; and closing the opening fig. 7of the bag by proximally pulling on the tether 9, wherein inserting the bag includes inserting the bag by pushing the bag through the opening and into the peritoneal cavity with a plunger 19, wherein the opening front band automatically opens once inserted into the patient opening from the plunger fig. 2, wherein the proximal end of the pull tether is located outside of the patient while the specimen is placed within the opening of the bag fig. 17, inflating the inflatable bag to cause the bag to conform to a shape of the peritoneal cavity fig. 7, wherein proximally pulling on the tether forces a specimen to travel distally into the bag fig. 17, the pull tether is detachable from the band and open end of the bag.
Williamson, IV fails to teach inflating the bag to cause the bag to conform to a shape of the cavity; and laying the bag flat within the patient.
it would have been an obvious matter of choice to one skilled in the art at the time the invention was made to inflating the bag to cause the bag to conform to a shape of the cavity; and laying the bag flat within the patient, since applicant has not disclosed that such provides an advantage, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Williamson, IV, and applicant’s invention, to perform equally well and to perform the same function of inserting the bag flat and then inflate it to conform to the shape of the cavity, a person ordinary skill in the art would find obvious for the purpose of providing a pneumoperitoneum device. In re Dailey and Eilers, 149 USPQ 47 (1966).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues Williamson, IV fails to disclose or suggest, “the bag includes: a membrane; a single open end; a closed end; a body between the open end and the closed end, wherein the membrane at least partially defines the open end, the closed end, and the body,” as recited in independent claim 43.
Examiner respectfully disagrees, since Williamson, IV teaches the bag includes: a membrane 1; a single open end 7; an orifice 3 is capable of being closed (paragraph 44) (may be considered as a closed end after closing), a body between the open end and the closed end fig. 17, wherein the membrane at least partially defines the open end, the closed end, and the body fig. 17. 

Applicant further argues that Williamson, IV fails to teach inflating the bag to cause the bag to conform to a shape of the cavity; and laying the bag flat within the patient.
it would have been an obvious matter of choice to one skilled in the art at the time the invention was made to inflating the bag to cause the bag to conform to a shape of the cavity; and laying the bag flat within the patient, since applicant has not disclosed that such provides an advantage, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Williamson, IV, and applicant’s invention, to perform equally well and to perform the same function of inserting the bag flat and then inflate it to conform to the shape of the cavity, a person ordinary skill in the art would find obvious for the purpose of providing a pneumoperitoneum device. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH R BOLES/Primary Examiner, Art Unit 3775